Citation Nr: 0705241	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  04-31 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to an increased disability rating for allergic 
rhinitis with frontal headaches and itchy, watery eyes, 
currently evaluated as 10 percent disabling.

Entitlement to service connection for sinus disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1984 to April 
1988 and from October  1990 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The veteran presented testimony at a hearing at the RO 
chaired by the undersigned Veterans Law Judge in October 
2006.  A transcript of the hearing is associated with the 
veteran's claims folder.


REMAND

The record reflects that the veteran perfected an appeal of a 
December 1991 rating decision that denied service connection 
for rhinitis and sinusitis with headaches, sneezing and 
watery eyes.  When this appeal was before the Board in 
October 1995, it was remanded to the RO for further 
development.  Unfortunately, the Board incorrectly identified 
the issue on appeal as entitlement to service connection for 
a nasal disorder.  While the case was in remand status, 
service connection for allergic rhinitis with frontal 
headaches and itchy, watery eyes was granted in an October 
1997 rating decision.  The RO viewed this as a complete grant 
of the benefit sought on appeal.

In June 2003, the veteran filed a claim for an increased 
evaluation.  That claim was denied in the August 2003 rating 
decision currently on appeal.  At the October 2006 hearing 
before the undersigned, the veteran stated that he thinks he 
should be service connected for sinusitis as well.  The Board 
notes that none of the rating decisions identify sinusitis as 
part of the service-connected disability, although it appears 
that the frontal headaches for which service connection has 
been granted are more likely to be manifestations of 
sinusitis than rhinitis and certainly would be more 
appropriately rated under Diagnostic Code 6512 for frontal 
sinusitis than under the diagnostic code for allergic 
rhinitis which does not contemplate headaches.  

In the Board's opinion, the veteran should be afforded 
another VA examination to determine the nature and etiology 
of his nasal and sinus symptoms.  In addition, the 
originating agency should formally adjudicate the issue of 
entitlement to service connection for sinusitis and 
separately the components of the service-connected disability 
that should be separately rated.  

In addition, while this case is in remand status, the 
originating agency should ensure that all required notice is 
provided and all indicated record development is completed.

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and notice that he should 
submit any pertinent evidence in his 
possession.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and request him to provide the 
outstanding evidence.

3.  Then, the appellant should be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the extent of all impairment associated 
with the veteran's allergic rhinitis and 
the nature, extent and etiology of any 
sinus disorder present.  The claims 
folder must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.  

Based upon the claims folder review and 
the examination results, the examiner 
should provide an opinion with respect to 
any sinus disorder found to be present as 
to whether there is a 50 percent or 
better probability that it is 
etiologically related to the veteran's 
military service.  If the veteran has 
sinus symptoms that are not attributable 
to a known clinical diagnosis, the 
examiner should so state and specifically 
identify any objective indications of 
those symptoms.  The rationale for all 
opinions expressed must also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the appellant's claim for 
service connection for sinus disability 
and his claim for an increased rating.  
In readjudicating the claim for an 
increased rating, the RO or the AMC 
should separately rate the veteran's 
frontal headaches from the allergic 
rhinitis.  If the benefits sought on 
appeal, to include service connection for 
sinus disability, are not granted to the 
appellant's satisfaction, a supplemental 
statement of the case should be issued, 
and the appellant should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


